2020 IL App (1st) 161067

                                                                                  THIRD DIVISION
                                                                                      June 3, 2020

No. 1-16-1067

THE PEOPLE OF THE STATE OF ILLINOIS                            )      Appeal from the
                                                               )      Circuit Court of
       Plaintiff-Appellee,                                     )      Cook County.
                                                               )
       v.                                                      )      No. 00 CR 1137
                                                               )
AHMAD SIMMS,                                                   )      Honorable
                                                               )      Stanley J. Sacks,
       Defendant-Appellant.                                    )      Judge Presiding.


       JUSTICE HOWSE delivered the judgment of the court, with opinion.
       Justice Cobbs concurred in the judgment and opinion.
       Presiding Justice Ellis dissented, with opinion.

                                             OPINION

¶1     Defendant Ahmad Simms 1 appeals from the denial of his pro se motion for leave to file a

successive postconviction petition under the Post-Conviction Hearing Act (Act) (725 ILCS

5/122-1 et seq. (West 2016)). He argues he should be permitted leave to file a successive petition

because he presented an actual innocence claim based on newly discovered evidence. For the

following reasons, we affirm.

¶2                                      I. BACKGROUND

¶3     On November 27, 1999, the body of Susie Irving was discovered inside her apartment on

the 7000 block of South Michigan Avenue. Dr. Thamrong Chira, Cook County deputy medical

examiner, testified, as an expert in forensic pathology, that he performed an autopsy on Irving




       1
        We note that defendant also goes by the name Ahmad Sims, as in People v. Sims, 349 Ill. App.
3d 1037 (2004) (table) (unpublished order under Illinois Supreme Court Rule 23).
1-16-1067


and found the cause of death to be a single, contact gunshot wound above her right forehead. Dr.

Chira recovered a bullet from Irving’s head and determined the manner of death to be homicide.

¶4      In January 2000, defendant, along with codefendants, Lino Niles and Curtis King, were

charged, by indictment, with five counts of first degree murder, six counts of home invasion, and

one count each of armed robbery, residential burglary, and possession of burglary tools. Prior to

trial, the State nol-prossed the residential burglary and possession of burglary tools charges.

Defendant and Niles were tried in separate but simultaneous jury trials. Defendant was convicted

of first degree murder, armed robbery, and home invasion. He was sentenced to a total of 60

years’ imprisonment: a 45-year term for first degree murder and two concurrent 15-year terms

for armed robbery and home invasion to be served consecutively to his murder sentence. We

affirmed on direct appeal. People v. Sims, 349 Ill. App. 3d 1037 (2004) (table) (unpublished

order under Illinois Supreme Court Rule 23).

¶5      Prior to trial, defendant filed a motion to suppress evidence, claiming that his statements

to the police were involuntarily made. The trial court denied the motion, finding that defendant

was advised of his rights and there was no credible evidence that the police violated his

constitutional rights.

¶6      Because defendant presents a claim of actual innocence based on an affidavit from Niles

purporting to state that defendant was not involved in the crime, we will, at the appropriate time,

recount in detail the evidence of defendant’s involvement in the offense presented at his jury

trial. At this juncture we provide an overview of the events that led to Irving’s death.

¶7      At trial, the State’s theory of the case was that defendant was guilty of the murder by

accountability. According to the State’s theory of the case, defendant, Niles, and King planned to

burglarize Irving’s apartment. In the afternoon of November 27, 1999, defendant, Niles, and

                                                -2-
1-16-1067


King forced their way into Irving’s apartment and shot and killed her. They then removed

various items from the house, including a video cassette recorder (VCR), a coin collection, a

small baseball bat, a small television, a maroon attaché case, a small briefcase containing some

coins, a Christian Brothers brandy bottle containing coins, and a comforter. They later sold some

of the items at an auto shop nearby and left some of the items in the garbage behind the same

auto shop. Many of these items were recovered by police during their investigation, and the

items were identified as belonging to Irving. Defendant also admitted to law enforcement, via a

written statement and a videotaped statement, that he assisted Niles in breaking into and robbing

Irving’s apartment but claimed that Niles was the shooter.

¶8     Evelyn Parks testified that on November 27, 1999, she lived with her 84-year-old sister,

Susie Irving, in an apartment on the 7000 block of South Michigan Avenue in Chicago. On that

day, Parks left the apartment between 11:30 a.m. and noon. When she returned home about 6

p.m., she learned that the apartment had been broken into and Irving had been killed via a

gunshot wound to the head. Items missing from the apartment included a VCR, a coin collection,

a small baseball bat, a small television, a maroon attaché case, a small briefcase containing some

coins, a Christian Brothers brandy bottle containing coins, and a comforter.

¶9     Anthony Hawkins, the nephew of Parks and Irving, testified that he lived in the apartment

above them. He left the building that day about 10:45 a.m. He returned to the apartment about 2

p.m. with his daughter, niece, and nephew, and he saw that the basement door latch was broken.

His niece saw Irving lying on the floor in the apartment. Hawkins saw blood on her head and

noticed that her walker had been tipped over. He then called 911. He also testified that there was

some damage to his own apartment door.



                                               -3-
1-16-1067


¶ 10   Chicago police detective Michael Baker testified that he investigated Irving’s murder.

About 3:15 p.m. on November 27, 1999, he was directed to Irving’s address. Upon approaching

the apartment, he noticed some damage to the door. He then saw Irving’s body on the floor and

observed that the apartment was in disarray. He also later observed damage to the basement

door, the second-floor door, and the exterior door to the basement.

¶ 11   About 10:45 p.m. that day, Baker received an anonymous phone call that led him to

search a dumpster and garbage cans on the property of J&B Auto Repair, located just two

buildings away from Irving’s apartment building. Inside the dumpster, Baker found a purple

attaché case, a vinyl case, and a broken Christian Brothers brandy bottle with coins in it. He also

found a comforter and a small baseball bat inside a garbage can. Photographs of these items were

later shown to Parks, who identified them as being taken from her apartment.

¶ 12   Chicago police forensic investigator Thomas Ginnelly testified that he was assigned to

the crime scene at Irving’s apartment building. During a search of the living room for firearms

evidence, he located a cartridge case underneath a couch cushion. The case was from a .25-

caliber gun.

¶ 13   The jury found defendant guilty of first degree murder, armed robbery, and home

invasion. Defendant moved for a new trial, which the trial court denied. The court then sentenced

him to a 45-year term for first degree murder and two concurrent 15-year terms for armed

robbery and home invasion to be served consecutively to his murder sentence.

¶ 14   Defendant filed a direct appeal, arguing that the trial court erred in denying him his right

to confront and cross-examine a witness at trial regarding the witness’s bias or motive for

testifying. This court affirmed his conviction and sentence and directed his mittimus to be

corrected. Sims, 349 Ill. App. 3d 1037.

                                               -4-
1-16-1067


¶ 15    On July 8, 2005, defendant filed a postconviction petition under the Act, which raised

several claims. The trial court determined that the petition was frivolous and patently without

merit and summarily dismissed his petition on August 15, 2005. On appeal, this court affirmed

that order, after granting appointed counsel’s motion for leave to withdraw pursuant to

Pennsylvania v. Finley, 481 U.S. 551 (1987). People v. Simms, No. 1-05-3100 (unpublished

summary order under Illinois Supreme Court Rule 23(c)).

¶ 16    On September 29, 2011, defendant filed a pro se petition for habeas corpus relief. The

trial court denied defendant’s petition on October 6, 2011. This court affirmed, after granting

appointed counsel’s motion for leave to withdraw pursuant to Finley. People v. Simms, No. 1-11-

3528 (2012) (unpublished summary order under Illinois Supreme Court Rule 23(c)).

¶ 17    On April 19, 2013, defendant filed a pro se motion for leave to file a successive

postconviction petition, along with an affidavit from Niles. We discuss Niles’s affidavit in detail

below. In the motion, defendant raised numerous claims, including that (1) law enforcement

officers had no legal basis to arrest him, (2) his confession was involuntary, (3) his constitutional

rights were violated when the State unlawfully amended his indictment, (4) he was denied his

right to a fair trial, (5) he was denied effective assistance of counsel, and (6) the trial court

prevented the jury from considering defendant’s defense by instructing the jury to disregard that

evidence.

¶ 18    The trial court addressed each claim individually and denied defendant leave to file the

successive petition, concluding that defendant failed to satisfy the cause-and-prejudice test or to

set forth a colorable claim of actual innocence. Defendant now appeals, arguing the trial court

should have granted him leave to file a successive postconviction petition and that petition



                                                  -5-
1-16-1067


should advance to second-stage postconviction proceedings because Niles’s affidavit constitutes

newly discovered evidence that states a colorable claim of actual innocence.

¶ 19    As a threshold matter, we note that defendant did not explicitly raise a claim of actual

innocence in his motion for leave to file a successive petition. However, because postconviction

petitions are to be liberally construed and the content of Niles’s affidavit is sufficient to raise a

claim of actual innocence, we will address whether the court erred in denying defendant leave to

file a successive petition. See People v. Pack, 224 Ill. 2d 144, 150 (2007) (stating postconviction

petitions are to be “ ‘liberally construed to afford a convicted person an opportunity to present

questions of deprivation of constitutional rights’ ”) (quoting People v. Correa, 108 Ill. 2d 541,

546 (1985)).

¶ 20                                       II. ANALYSIS

¶ 21    The Act permits a defendant to collaterally attack a conviction by asserting it resulted

from a “substantial denial” of his constitutional rights. 725 ILCS 5/122-1(a)(1) (West 2016).

However, the Act does not contemplate the filing of successive postconviction petitions. People

v. Edwards, 2012 IL 111711, ¶ 22. As such, “[s]uccessive postconviction petitions are disfavored

under the Act,” and a defendant must first obtain leave of the court under one of two exceptions.

People v. Jones, 2017 IL App (1st) 123371, ¶¶ 41, 45. In order to file a successive petition, the

defendant’s petition must satisfy the cause-and-prejudice test or it must state a colorable claim of

actual innocence. People v. Jackson, 2016 IL App (1st) 143025, ¶ 19. The latter claim is

permitted because “a wrongful conviction of an innocent person violates due process.” People v.

Williams, 392 Ill. App. 3d 359, 367 (2009). When a defendant raises a claim of actual innocence

“leave of court should be granted when the petitioner’s supporting documentation raises the

probability that ‘it is more likely than not that no reasonable juror would have convicted him in

                                                 -6-
1-16-1067


the light of the new evidence.’ ” Edwards, 2012 IL 111711, ¶ 24 (quoting Schlup v. Delo, 513
U.S. 298, 327 (1995)). The requirements for establishing a claim of actual innocence are as

follows:

                “[T]he defendant must present new, material, noncumulative evidence that is so

                conclusive it would probably change the result on retrial. [People v. Washington,

                171 Ill. 2d 475, 489 (1996)]. New means the evidence was discovered after trial

                and could not have been discovered earlier through the exercise of due diligence.

                See [People v. Burrows, 172 Ill. 2d 169, 180 (1996)]. Material means the

                evidence is relevant and probative of the petitioner’s innocence. People v. Smith,

                177 Ill. 2d 53, 82-83 (1997). Noncumulative means the evidence adds to what the

                jury heard. [People v. Molstad, 101 Ill. 2d 128, 135 (1984)]. And conclusive

                means the evidence, when considered along with the trial evidence, would

                probably lead to a different result. [People v. Ortiz, 235 Ill. 2d 319, 336-37

                (2009)].” People v. Coleman, 2013 IL 113307, ¶ 96.

To this end, “all well-pleaded facts that are not positively rebutted by the trial record are taken as

true.” People v. Harper, 2013 IL App (1st) 102181, ¶ 38. We review a trial court’s ruling on a

motion for leave to file a successive postconviction petition de novo. People v. Bailey, 2017 IL
121450, ¶ 13.

¶ 22   Here, defendant claims that he has presented a colorable claim of actual innocence based

on an affidavit by Niles. Defendant argues this affidavit tends to exonerate him in the

commission of these offenses.

¶ 23   We first address whether Niles’s affidavit constitutes new evidence. On the one hand,

Niles’s affidavit did not specifically state why defendant could not have obtained his testimony

                                                 -7-
1-16-1067


sooner, nor did defendant allege what efforts he had taken to obtain this new account previously.

See People v. Barnslater, 373 Ill. App. 3d 512, 525 (2007) (concluding that the evidence was not

“newly discovered” because defendant did not show that the victim’s recantation could not have

been obtained earlier). On the other hand, as a codefendant, Niles had a “fifth amendment right

to avoid self-incrimination,” and thus, “[n]o amount of diligence could have forced him to

violate that right if he did not choose to do so.” Edwards, 2012 IL 111711, ¶ 38; People v.

Molstad, 101 Ill. 2d 128, 135 (1984); Harper, 2013 IL App (1st) 102181, ¶ 42. We find the

affidavit constitutes new evidence. We also find, and the State does not argue to the contrary,

that the affidavit is both material and noncumulative. Niles’s averments are relevant and also

potentially probative of defendant’s innocence. The evidence is also not cumulative because no

one at trial testified that defendant was not involved in the offenses, which goes to an ultimate

issue in the case. See People v. Ortiz, 235 Ill. 2d 319, 336 (2009) (citing Molstad, 101 Ill. 2d at

135).

¶ 24    Turning to the question of whether Niles’s affidavit, “when considered along with the

trial evidence, would probably lead to a different result” (Coleman, 2013 IL 113307, ¶ 96), we

begin with the requirement that “[w]ell-pleaded factual allegations of a postconviction petition

and its supporting evidence must be taken as true unless they are positively rebutted by the

record of the original trial proceedings. [Citation.]” People v. Sanders, 2016 IL 118123, ¶ 48. We

will carefully consider what it means for the evidence to be “taken as true unless positively

rebutted by the record” and for the evidence to “probably lead to a different result.” For this, we

rely on our supreme court’s decision in Sanders, 2016 IL 118123, and the decision by the United

States Supreme Court in Schlup, 513 U.S. 298.



                                                -8-
1-16-1067


¶ 25   Our supreme court adopted the test for when leave of court should be granted to file a

successive postconviction petition on the basis of actual innocence from the United States

Supreme Court’s decision in Schlup. Edwards, 2012 IL 111711, ¶ 24 (“leave of court [to file a

successive postconviction petition on the basis of actual innocence] should be granted when the

petitioner’s supporting documentation raises the probability that ‘it is more likely than not that

no reasonable juror would have convicted him in the light of the new evidence’ (Schlup v. Delo,

513 U.S. 298, 327 (1995) (characterizing threshold standard as one of probability))”). In Schlup,

the Supreme Court applied the test it formulated in Murray v. Carrier, 477 U.S. 478 (1986).

Schlup, 513 U.S. at 331-32. The lower court had erroneously applied a different more stringent

standard. Id. at 326-27. The more stringent standard required the petitioner to “show by clear

and convincing evidence that but for a constitutional error, no reasonable juror would have found

the petitioner” guilty. (Emphasis in original and internal quotation marks omitted.) Id. at 323.

The appropriate Carrier standard requires the petitioner to “show that it is more likely than not

that no reasonable juror would have convicted him in the light of the new evidence.” Id. at 327.

¶ 26   The Schlup Court pointed out that the standard it articulated is not the same as the

standard “that governs review of claims of insufficient evidence.” Id. at 330. That standard,

“which focuses on whether any rational juror could have convicted, looks to whether there is

sufficient evidence which, if credited, could support the conviction.” Id. (citing Jackson v.

Virginia, 443 U.S. 307 (1979)). In explaining the distinction between the Jackson standard and

the Carrier standard adopted in Schlup (and subsequently by our supreme court in Edwards), the

Schlup Court explained “though under Jackson the mere existence of sufficient evidence to

convict would be determinative of [the] petitioner’s claim, that is not true under Carrier.” Id.



                                                -9-
1-16-1067


                        “Indeed, our adoption of the phrase ‘more likely than not’ reflects this

                distinction. Under Jackson, the question whether the trier of fact has power to

                make a finding of guilt requires a binary response: Either the trier of fact has

                power as a matter of law or it does not. Under Carrier, in contrast, the habeas

                court must consider what reasonable triers of fact are likely to do. Under this

                probabilistic inquiry, it makes sense to have a probabilistic standard such as ‘more

                likely than not.’ Thus, though under Jackson the mere existence of sufficient

                evidence to convict would be determinative of petitioner’s claim, that is not true

                under Carrier.” Id.

¶ 27    We note this because the Schlup Court then found that the lower court’s application of

the wrong standard in that case “illustrates this difference.” Id. at 331. The Schlup Court was not

showing how it interprets the mandate to take the new evidence as true; instead, the court was

providing an illustration of the difference between finding that the record contains sufficient

evidence such that a reasonable juror could convict a defendant and finding that, in light of the

evidence in the record and any new evidence, a reasonable trier of fact likely would convict the

defendant. See id. at 330-31. The Schlup Court looked at the newly presented evidence in that

case and found that if that evidence is true, which the lower court had assumed, then “it surely

cannot be said that a juror, conscientiously following the judge’s instructions requiring proof

beyond a reasonable doubt, would vote to convict[2]—not because the Court took the evidence as



        2
         The trial evidence consisted of testimony from two prison officials against an inmate, with no
corroborating physical evidence, whereas Schlup’s newly presented evidence included sworn statements
from several inmate eyewitnesses exonerating him and statements that when combined with video
evidence cast doubt on whether it was physically possible for the defendant to have committed the
offense. It is in that context that the Court concluded a reasonable juror would believe Schlup’s new
evidence.
                                                 - 10 -
1-16-1067


true and singularly accepted it above all of the other evidence but because under a proper

application of the standard a “petitioner’s showing of innocence is not insufficient solely because

the trial record contained sufficient evidence to support the jury’s verdict.” (Emphasis added.) Id.

at 331. Instead, “[i]n applying the Carrier standard *** the [lower] [c]ourt must assess the

probative force of the newly presented evidence in connection with the evidence of guilt adduced

at trial.” (Emphasis added.) Id. at 331-32. However, our supreme court has subsequently

clarified that in Edwards it “merely cited the Schlup case. [Our supreme court] did not hold that

the trial court could effectively assess the credibility of witnesses and affiants by judging the

reliability of their statements.” Sanders, 2016 IL 118123, ¶ 37.

¶ 28   In Sanders, the appellate court affirmed the second-stage dismissal of a second

successive postconviction petition. Id. ¶ 20. The appellate court “rejected [the] petitioner’s

argument that the trial court made an improper credibility determination when it relied on its

finding at [a codefendant’s earlier] postconviction hearing that Bingham [(the codefendant

whose earlier testimony the petitioner offered in support of the second successive postconviction

petition at issue)] was not a credible witness.” Id. The appellate court also found that an affiant’s

testimony offered in support of the successive petition “was not of such conclusive character as

to probably change the result on retrial. The [appellate] court noted that there was substantial

credible evidence at [the] petitioner’s trial that Bingham did not act alone.” Id.

¶ 29   On appeal to our supreme court in Sanders, the State argued “a threshold finding of

trustworthiness must be made before a court may determine whether a postconviction petitioner

has set forth a colorable claim of actual innocence” and “may not mechanically assume that

statements in an affidavit *** are true.” Id. ¶ 32. Our supreme court rejected the State’s argument

based on its prior decision in People v. Coleman, 183 Ill. 2d 366, 390 (1998). In Coleman, the

                                                - 11 -
1-16-1067


State argued the issue was whether an affiant’s recantation of her trial testimony was reliable,

and our supreme court held that argument was premature. Sanders, 2016 IL 118123, ¶ 36 (citing

Coleman, 183 Ill. 2d at 390). The court found that the Coleman petitioner’s “allegations,

supported by *** affidavit, had not been refuted or denied. *** [T]he original trial record did not

controvert the charges [in the petition] that perjured evidence was used and that favorable

evidence was knowingly suppressed by the State.” Id. Our supreme court held the standard is the

same for successive petitions and all well-pleaded factual allegations must be taken as true. Id.

¶ 37. The Sanders court then turned to the question of whether “the trial court was required to

accept Bingham’s testimony as true and [whether] it made an impermissible credibility

determination when it looked to [the codefendant’s] postconviction hearing to reject the

testimony.” Id. ¶ 39. The court held the trial court erred in considering the credibility

determination the trial court made after hearing Bingham’s recantation testimony at another

codefendant’s postconviction evidentiary hearing. Id. ¶ 42. The Sanders court stated that

“[c]redibility determinations may be made only at a third-stage evidentiary hearing.” Id. (citing

Coleman, 183 Ill. 2d at 390).

¶ 30   In so holding, our supreme court cited People v. Knight, 405 Ill. App. 3d 461 (2010), for

the proposition that all well-pleaded allegations of the petition and accompanying affidavits are

taken as true unless positively rebutted by the record of the proceedings from which the

petitioner seeks postconviction relief “and not any other related proceedings,” and that

“[c]redibility of witnesses is a matter that can only be resolved by an evidentiary hearing.”

Sanders, 2016 IL 118123, ¶ 40.

¶ 31   The Sanders court also cited Harper, 2013 IL App (1st) 102181, in which the State

argued that the affiant’s testimony was positively rebutted by the trial record and the appellate

                                                - 12 -
1-16-1067


court had rejected the affiant’s similar testimony in a codefendant’s appeal. Sanders, 2016 IL

118123, ¶ 41. The appellate court “rejected the State’s implication that the rejection of ***

testimony in [a] related proceeding should dictate a similar result in the petitioner’s case” and

that “the findings of the appellate court in the codefendant’s appeal could not be substituted for a

third-stage evidentiary hearing in the petitioner’s case.” Id. As to the merits of the claim that the

record of the defendant’s trial positively rebutted the affidavit in Harper, the appellate court in

Harper found only that based on its review of the record it could not say that the affiant’s

testimony was positively rebutted. Harper, 2013 IL App (1st) 102181, ¶ 44. The Harper court

also found that “the State’s argument [was] an invitation for [the] court to engage in credibility

determinations as to whether the defendant’s confession or [the affiant’s] confession was more

believable,” and the court refused to make such determination. Id. Finally, the Harper court

found that the affiant’s testimony was “not positively rebutted by the physical evidence at trial.”

Id.

¶ 32   The Sanders court ultimately found that the petitioner’s evidence was “not of such

conclusive character that it would probably change the result on retrial.” Sanders, 2016 IL

118123, ¶ 47. The Sanders court began its discussion of its holding that the evidence was not so

conclusive that it is more likely than not that no reasonable juror would find the defendant guilty

beyond a reasonable doubt by reiterating that well-pleaded factual allegations of a postconviction

petition and its supporting evidence must be taken as true unless they are positively rebutted by

the record of the original trial proceedings. Id. ¶ 48. Among the evidence noted by the Sanders

court was testimony by witnesses at the trial that the petitioner was present and involved in the

crime, identification by a witness involved in the crime of the petitioner at the trial, testimony

corroborating the version of events testified to at trial, and evidence of the petitioner’s statement

                                                - 13 -
1-16-1067


to police not admitting guilt but also corroborating the evidence at trial that had defendant

involved in the crime. Id. ¶¶ 48-51. The court also noted the evidence presented by the defense at

the trial. Id. ¶ 52. The Sanders court concluded that the recantation was contrary to the recanting

codefendant’s own testimony at the trial and the testimony of two witnesses who positively

identified the petitioner as being with the codefendant on the night of the offense and as having

participated in the crime. Id. The court held the testimony “merely adds conflicting evidence to

the evidence adduced at the trial. Even taking the well-pleaded facts as true, we conclude that the

recantation is not of such conclusive character as would probably change the result on retrial.”

(Emphasis added.) Id. The court held the same must be said of the factual statements in an

affidavit offered in support of the successive petition that the recanting codefendant acted alone.

The court found those statements “merely contradict the testimony of other occurrence

witnesses” and the codefendant’s recantation. Id. ¶ 53. The court held the affiant’s testimony

“would merely add to the evidence the jury heard at [the] petitioner’s trial. It is not so conclusive

in character as would probably change the result on retrial, either by itself or in conjunction with

[the codefendant’s] recantation.” Id.

¶ 33    The only evidence in support of petitioner’s successive postconviction petition at issue in

this case is Niles’s affidavit. Given its importance, we set out the affidavit in its entirety:

                        “I, Lino Niles do hereby declare & affirm that the following information

                within this affidavit is true and correct in substance and in facts:

                        To whom it may concern I submit this affidavit in the form of a letter

                asking that it be taking as being true on the merits of my reason’s of which I

                sincerely apologize for, or me including Droopy/Ahmad Simms in the case of

                which I committed murder. Some say that people do things out of fear because of

                                                 - 14 -
1-16-1067


            the surrounding circumstances of those events [unreadable/stricken] taken place. I

            on the other hand chose differently and act simply out of ‘revenge’, and told the

            police that Droopie/Ahmad was with me when I did the murder-home invasion-

            armed robbery. I included him because I thought when police took guys to the

            police station in a sweep off my block and question’d them, that Droopie/Ahmad

            Simms was with the guys tellin [sic] the police about me[,] knowing that I didn’t

            mess with nobody else on that block but him at that time. And Yes I considered

            Droopy at that time my best friend and felt that it was the ultimate betrayal for

            him to tell on me [unreadable] one I trusted other than myself out on these streets.

            However Droopie/Ahmad Simms knew about what happened just like everybody

            else because it happened in the hood. I just lied about certain things that whereas

            he really cared not to know. But I never told him I was the one who did it in no

            shape form or fashion, I just told him that I needed his help in selling some stuff

            so that I could get some money in my pocket. In the end the fact of the matter is, I

            lied to the police about Droopie/Ahmad Simms being involved to shift the blame

            from myself by all means possible. Even to the point where I took the police

            where he would spend the night before his mother would come & pick him up to

            go back home out the city. I told police he had the gun and that he had some of

            the stuff that I took out of the [apartment] hoping in the end by me doing so that I

            would be able to walk free or at least do a little time. But coming t [sic] the

            conclusion of things after everything was put on the table *** now realize in all

            my effortless rationale attempts that I actually caused an innocent person to be

            locked up who had absolutely no involvement whatsoever. I know I have surely

                                            - 15 -
1-16-1067


            lost a friend but one thing for sure that I will not lose is ‘my dignity’ to do right as

            a man, no matter how long it has taken me to say the truth or will take me to say

            the truth.

                    I am truly sorry for getting Droopie locked up and I accept full

            responsibility of my actions in doing so. For my selfish means and ways of being

            free I even witness’d my sacrifices getting afflicted upon Droopie/Ahmad Simms

            by the police and know that the police had believed everything that I told them to

            the point they would go to those extreme measures just to get to the truth even if it

            wasn’t the truth. I also apologize for him going through that physical abuse and

            any other abuse he may had or have suffered. I don’t know in the end of what

            would be the outcome of me now admitting to the murder but just know that me

            and my other co-defendant Curtis King was the only two involved. Whether you

            believe me or not, and I’m not trying to be disrespectful when I say this, ‘is totally

            up to you.’ Am so in the event of everything that I’ve admitted to, not reaching

            [unreadable] hands of Droopie/Ahmad Simms in time. I just want to go on record

            and said that I’m sorry for getting you locked up and I hope that you can find it

            within your heart to forgive me if this [unreadable].

                    Pursuant to 28 U.S.C. 1746, 18 U.S.C. 1621 or 735 ILCS 5/1-109, I

            declare under penalty of perjury, that everything contained herein is true and

            accurate to the best of my knowledge and belief. I do declare and affirm that the

            matter at hand is not taken either frivolously or maliciously and that I believe the

            foregoing matter is taken in good faith.”



                                             - 16 -
1-16-1067


¶ 34    Pursuant to Sanders, our first task is to determine whether these statements are positively

rebutted by the record. To make that determination we must first pull from Niles’s affidavit what

Niles actually says about defendant’s “actual innocence” of the crimes for which he was

convicted. We note again the trial court convicted defendant of first degree murder on the basis

of accountability, home invasion, and armed robbery. Niles’s affidavit avers about defendant that

                         (1) Niles acted out of revenge when he told police defendant was with him

                 when Niles committed the murder, home invasion, and armed robbery. (Niles did

                 not say that defendant was not with him when Niles committed the murder, home

                 invasion, and armed robbery. Niles could mean he acted out of revenge in

                 revealing defendant’s participation.) 3

                         (2) Niles “included” defendant because Niles thought defendant was

                 informing the police about Niles. (What Niles thought defendant was telling

                 police about him is unclear.)

                         (3) Defendant knew about the crime “just like everybody else.” (Niles

                 does not say this is the only reason defendant knew about the crime, and as will




        3
          Notably, in Edwards, our supreme court considered whether the petitioner in that case set forth a
colorable claim of actual innocence or, “[i]n other words, did [the] petitioner’s request for leave of court
and his supporting documentation raise the probability that it is more likely than not that no reasonable
juror would have convicted him in the light of the new evidence,” where the petitioner relied on the
affidavit of a codefendant who averred the petitioner “ ‘had nothing to do with this shooting’ and was
neither ‘a part [of nor] took part in this crime.’ ” Edwards, 2012 IL 111711, ¶¶ 31, 39. Our supreme court
found the affidavit did not raise the probability that, in light of that new evidence, it is more likely than
not that no reasonable juror would have convicted the petitioner because the evidence was “not ‘of such
conclusive character that it would probably change the result on retrial’ [citation]. [Citations.]” Id. ¶ 40.
Our supreme court noted that the petitioner “critically [did] not assert that [the] petitioner was not present
when the shooting took place” and the affiant’s “averment in his affidavit that he was the principal
offender ‘does little to exonerate [the] defendant who *** was convicted of the murder under the theory
of accountability.’ ” (Emphasis omitted.) Id. ¶ 39.

                                                    - 17 -
1-16-1067


                be revealed later in Niles’s affidavit, neighborhood gossip was not the only reason

                defendant knew about the crime.)

                        (4) Niles lied to defendant about “certain things” that defendant did not

                want to know. (What things Niles lied about is unknown.)

                        (5) Niles never told defendant he (Niles) “was the one who did it;” Niles

                only told defendant Niles needed defendant’s help to sell some things. (Did what,

                exactly is open to interpretation: it might mean firing the fatal shot. Niles may

                have told defendant he needed defendant’s help to sell the things they planned to

                take from Irving together.) 4

                        (6) Niles lied to police about defendant being “involved.” (Niles does not

                say what involvement, or level of involvement, he lied about. He may mean he

                lied about defendant having any involvement, or any involvement in the execution

                of any discrete element of the crime, leaving open the possibility of defendant’s

                “involvement” in any portion of the crime from its planning to the disposal of its

                proceeds.)

                        (7) Niles told police defendant had the gun and some proceeds from the

                crime to downplay his own culpability. (Niles’s motive for pointing police in

                defendant’s direction does not exonerate defendant.)

                        (8) Niles caused an “innocent” person to be locked up because defendant

                “had no involvement whatsoever.” (Niles does not say what, exactly, defendant is

                “innocent” of. And again, “involvement” in what is left vague. Defendant may



        4
         To be accountable, defendant had to intentionally help plan or commit the crimes “either before
or during the commission of [the] offense[s].” 720 ILCS 5/5-2(c) (West 2016).
                                                 - 18 -
1-16-1067


               have had no “involvement whatsoever” in the decision to pull the trigger, or in

               physically taking the proceeds of the robbery, and still assisted Niles to gain entry

               for the purpose of taking the items Niles told defendant he needed to sell to get

               some money in his pocket.)

                      (9) “I don’t know in the end of what would be the outcome of me now

               admitting to the murder but just know that me and my other co-defendant Curtis

               King was the only two involved.” (Niles does not unequivocally state that only he

               and King robbed Irving’s apartment, or murdered her, or that defendant

               committed no crimes related to the offenses. Niles notably did not mention the

               robbery and home invasion.)

¶ 35   The following evidence was adduced at defendant’s trial pertinent to our current inquiry:

According to Parks’s testimony the offenders gained entry to Irving’s building through the

basement door. The crime occurred between 11 a.m. and 2 p.m. According to witness Raymond

Orange’s testimony, at around 1:15 p.m. on the day of the murder defendant and Niles walked

out of Irving’s building, walked to the garbage, and returned to Irving’s building. One of them

had something under his arm. According to Jimmy Minter’s testimony, defendant and Niles

came to Minter’s auto shop located just two buildings north of the scene of the crime sometime

after 3 p.m. on the day of the crime. Minter testified a pry bar was missing from his toolbox that

afternoon. Defendant sold Minter a VCR. Niles was in possession of a bag of coins and a purple

attaché case. Parks testified that coins, a VCR, and maroon attaché case were missing from

Irving’s apartment.

¶ 36   Detective Baker testified the basement door, the door to Irving’s apartment, and the door

to the second-floor apartment were damaged.

                                               - 19 -
1-16-1067


¶ 37   Additionally, defendant gave two statements to police, both of which were substantially

the same. In the first statement defendant told police he saw Niles at Minter’s auto shop on the

morning of the murder, and Niles told defendant that Niles had been stalking Irving because

Irving had won the lottery. Defendant and Niles went to Irving’s home. Defendant had a pry bar,

and Niles had a gun. Defendant told police that the basement door to Irving’s home looked like

Niles had previously tried unsuccessfully to pry open the door. Defendant and Niles then broke

the basement door open and entered. Defendant told police he and Niles went upstairs, pried

open the foyer door, and entered Irving’s apartment. Defendant told police that Irving started

screaming and Niles put a pillow over her face and shot her in the head. Defendant then grabbed

the VCR and other items, while Niles took coins and anything else he could find. According to

defendant’s statement, he then took the VCR and a television outside then returned to the

apartment. When defendant returned, Niles told defendant to try to get into the second-floor

apartment. Defendant tried, but he and Niles fled when he heard noises outside. Defendant told

police he and Niles took the contraband to the auto shop, where defendant sold the VCR and

television to Minter. Niles told defendant to dispose of the gun. Defendant took a bus to his

aunt’s home, where he sold the gun on the street.

¶ 38   Assistant State’s Attorney Thomas Darman testified that he interviewed defendant on

December 2, 1999, and defendant told him a similar version of events that he told Baker. After

Darman interviewed Curtis King, he spoke with defendant again. Defendant told him the same

version as before, except now he included that King served as a lookout. King also helped them

remove items from the apartment.

¶ 39   In assessing whether the evidence in support of the successive postconviction petition is

positively rebutted by the evidence adduced at trial we make the following observations:

                                              - 20 -
1-16-1067


                     (1) Based on the timeline and positive identification, Orange testified

            defendant was with Niles when Niles committed the murder, home invasion, and

            armed robbery.

                     (2) Niles’s statement as to why he informed police about defendant is not

            a fact that can be refuted but is not exonerating.

                     (3) There is evidence in the record defendant knew about the crime

            because he participated. Orange testified defendant was present. Minter testified

            defendant sold him proceeds from the robbery. Orange’s statement is consistent

            with the statement defendant gave police, and defendant’s statement is consistent

            with the physical condition of the doors in Irving’s building.

                     (4) Niles’s statement that he lied to defendant about “certain things” is not

            a fact that can be refuted but is not exonerating without knowing what Niles lied

            about.

                     (5) What Niles did or did not tell defendant is not refuted but is not

            exonerating without knowing what Niles is referring to when Niles states that he

            was “the one who did it.” (For example, Niles could plausibly mean shooting

            Irving while defendant was on the second-floor trying to gain entry.)

                     (6) Niles’s statement that he lied to police about defendant being

            “involved” is not a fact that can be refuted but is not exonerating without knowing

            what Niles lied about defendant being involved in. (For example, Niles could

            plausibly mean “involved” in the murder but not that he lied about defendant

            being “involved” in the home invasion and robbery.)



                                             - 21 -
1-16-1067


                       (7) Niles’s statement as to why he informed police about defendant is not

               a fact that can be refuted and is not exonerating.

                       (8) Niles’s statement that defendant is “innocent” and that Niles lied to

               police about defendant being “involved” is not refuted but is not exonerating

               without knowing what Niles believes defendant is “innocent” of (The murder?

               The home invasion? The robbery? All of the above?) or what Niles allegedly lied

               about defendant being involved in. (For example, Niles could plausibly mean

               “involved” in the murder but not that he lied about defendant being “involved” in

               the home invasion and robbery.)

                       (9) Niles’s statement that he and King were the only two “involved” is not

               refuted but is not exonerating without knowing what Niles is admitting they were

               “involved” in.

¶ 40   We turn once again, as we must, to Sanders for guidance into our inquiry. People v.

Greenman, 38 Ill. App. 3d 734, 735 (1976) (“We, of course, are bound by the decision of our

Supreme Court, which has also said: ‘Where the Supreme Court has declared the law on any

point, it alone can overrule and modify its previous opinion, and the lower judicial tribunals are

bound by such decision and it is the duty of such lower tribunals to follow such decision in

similar cases.’ [Citation.]”). In Sanders, the codefendant’s recantation included testimony that

the codefendant shot the victim once, whereas the trial evidence included testimony by the

pathologist who performed the autopsy of the victim that the victim was shot twice in the back of

the head. Sanders, 2016 IL 118123, ¶ 48. Our supreme court found that part of the recantation

claiming to have shot the victim only once was “positively rebutted by the trial record.” Id. The

Sanders court went on to point out contradictions in the evidence adduced at trial and the

                                               - 22 -
1-16-1067


evidence offered in support of the successive postconviction petition including testimony the

defendant was present at the crime and participated in the crime, corroborating testimony, and

the defendant’s statements. Id. ¶¶ 48-51. The court also noted the defense evidence from trial. Id.

¶ 52.

¶ 41    It has been suggested the Sanders court did not take the allegations in support of the

successive postconviction petition in that case as true because they were not “unrebutted” by the

record evidence. See People v. Brown, 2017 IL App (1st) 150132, ¶ 68. That would certainly

explain our supreme court’s holding in Sanders in the face of its admonition that well-pleaded

factual allegations of a postconviction petition and its supporting evidence must be taken as true

unless they are positively rebutted by the record of the original trial proceedings. Sanders, 2016

IL 118123, ¶ 48. However, we note that our supreme court did not, after recounting the evidence

at issue, repeat its conclusion made earlier regarding the number of shots that killed the victim,

that the evidence was “positively rebutted by the trial record.” Rather, the court stated the

recantation was “contrary” to or “contradicted” evidence presented at trial and merely added

“conflicting evidence to the evidence adduced at the trial.” Id. ¶¶ 52-53. We make no findings as

to whether these are distinct findings by our supreme court. Regardless if they were or not, the

Sanders court concluded the postconviction evidence was not of such conclusive character as

would probably change the result on retrial. Id.

¶ 42    In Sanders, the codefendant stated he was alone when he committed the offense and that

his prior testimony identifying the petitioner as participating in the crime was not true. Id. ¶ 16.

A witness who provided an affidavit in support of the successive postconviction petition averred

that the codefendant acted alone at all times when she was observing the commission of part of

the offense (aggravated kidnapping). Id. ¶ 15. If all that were required was to take the recantation

                                                - 23 -
1-16-1067


and averment as true and would be believed by a reasonable juror and ask if the defendant could

still be convicted, then the result of the petitioner’s trial in Sanders would have to have been

different: based on that “true” evidence Sanders did not commit aggravated kidnapping and did

not participate in the murder. The only explanation for our supreme court’s holding is that more

is required of courts considering claims of actual innocence. See Schlup, 513 U.S. at 329 (“the

Carrier standard requires a petitioner to show that it is more likely than not that ‘no reasonable

juror’ would have convicted him. The word ‘reasonable’ in that formulation is not without

meaning. It must be presumed that a reasonable juror would consider fairly all of the evidence

presented. It must also be presumed that such a juror would conscientiously obey the instructions

of the trial court requiring proof beyond a reasonable doubt.” (Emphasis added.)). “ ‘Conclusive’

means the new, material, noncumulative evidence, considered with the trial evidence, would

‘probably lead to a different result.’ [Citation.] ‘Probability, not certainty, is the key as the trial

court in effect predicts what another jury would likely do, considering all the evidence, both new

and old, together.’ [Citations.]” People v. Gonzalez, 2016 IL App (1st) 141660, ¶ 28. This

standard “properly balances the dictates of justice with the need to ensure that the actual

innocence exception remains only a safety valve for the ‘extraordinary case[.]’ [Citation.]”

(Internal quotation marks omitted.) Schlup, 513 U.S. at 333 (O’Connor, J., concurring).

¶ 43    We are bound to follow the lead of Sanders and examine the record evidence to

determine whether the postconviction evidence would merely add conflicting evidence to the

evidence heard at trial and, therefore, is not of such conclusive character as would probably

change the result on retrial, even where, as in Sanders, the postconviction evidence includes a

statement that the defendant was not involved in the crime. Sanders, 2016 IL 118123, ¶ 48

(“Bingham testified at petitioner’s trial, implicating petitioner in the kidnapping and murder of

                                                 - 24 -
1-16-1067


Crooks. Now, he has recanted that testimony and claims that petitioner was not involved.”). In

making that determination we are not bound to disregard defendant’s confession. See, e.g.,

People v. Harris, 206 Ill. 2d 293, 301-02 (2002) (rejecting claim of actual innocence where

codefendants averred that stating the defendant had shot the victim had been a “scheme,” where

the defendant confessed, was identified by an eyewitness, and statements by the defendant and

codefendants “describe[d] in strikingly similar detail the circumstances of the crime”). In federal

habeas proceedings, “under the gateway standard we describe today, the newly presented

evidence may indeed call into question the credibility of the witnesses presented at trial. In such

a case, the habeas court may have to make some credibility assessments.” Schlup, 513 U.S. at

330. However, Illinois courts may not “effectively assess the credibility of witnesses and affiants

by judging the reliability of their statements.” Sanders, 2016 IL 118123, ¶¶ 37, 42 (“credibility is

not an issue at the second stage of postconviction proceedings”). In attempting to reconcile these

apparently competing directives, we conclude, based on our supreme court’s holding in Sanders,

that we must nonetheless carefully examine the nature and character of the new evidence in light

of the record evidence to determine whether that new evidence “is so conclusive that it is more

likely than not that no reasonable juror would find [the petitioner] guilty beyond a reasonable

doubt.” Id. ¶¶ 47, 52-53; see also People v. Brown, 2017 IL App (1st) 150132, ¶ 68, vacated and

appeal dismissed, People v. Brown, No. 123252 (Ill. Jan. 24, 2019); People v. Warren, 2016 IL

App (1st) 090884-C, ¶ 87 n.3 (“The dissent also writes, ‘Contrary to the majority’s opinion, we

can, without making any credibility determinations, conduct a de novo review comparing the

new proffered evidence and the evidence presented at trial, and decide whether the new evidence

is of such a conclusive character that the outcome of defendant’s trial would have been

different.’ [Citation.] Nowhere in our opinion have we suggested that this analysis cannot be

                                               - 25 -
1-16-1067


conducted. In fact, it is precisely the inquiry that we have undertaken above. While the dissent

may disagree with the conclusion we have reached in conducting that analysis, it is inaccurate to

say that we have not conducted it or that we have said such an analysis is impossible.” (Emphasis

added.)).

¶ 44   We do not find that Niles’s affidavit constitutes conclusive evidence that would probably

lead to a different result at trial. See Sanders, 2016 IL 118123, ¶ 47 (stating that “the

conclusiveness of the new evidence is the most important element of an actual innocence

claim”). The evidence in the affidavit must be “so conclusive that it is more likely than not that

no reasonable juror would find him guilty beyond a reasonable doubt.” Id. The only truly

exonerating averment in Niles’s affidavit is that defendant was not with him when Niles

committed the home invasion, robbery, and murder. If construed liberally in defendant’s favor

(see Coleman, 183 Ill. 2d at 382), Niles’s statement that he and King were the only two

“involved,” although not clear, could also be considered exonerating. Both averments are

contradicted by direct evidence in the form of Orange’s testimony positively identifying

defendant as having been with Niles and walking out of Irving’s residence carrying something

and walking back in and circumstantial evidence in the form of Minter’s testimony that

defendant sold Minter likely proceeds from the robbery. Orange identified defendant from a

photo array twice after observing defendant and Niles entering and exiting Irving’s apartment on

the day of the murder. Minter identified Niles and defendant as coming into his auto shop on the

day of the murder and selling him a VCR. Minter also testified that they had other items

consistent with those taken from the apartment. At best, Niles’s affidavit might “provide a basis

to argue the existence of a reasonable doubt,” but that is not the standard for a claim of actual

innocence. People v. Anderson, 401 Ill. App. 3d 134, 141 (2010).

                                                - 26 -
1-16-1067


¶ 45   That is to say nothing of the evidence of defendant’s multiple confessions, which we

have no legal basis to ignore. Defendant’s written statement and his videotaped statement

admitting to his involvement in the home invasion and armed robbery of the victim’s apartment

were introduced. The details of defendant’s statements were consistent with the observations of

the investigating officers and the recovered evidence. Specifically, defendant stated that he and

Niles used a large pry bar to open the basement door and the apartment door. Defendant also

stated he attempted to break into the second-floor apartment. Detective Baker observed damage

to all three doors. Defendant also stated that, upon breaking into the apartment, Niles placed a

pillow over Irving’s face and shot her in the head with a .25-caliber handgun. Ginnelly, a

forensic investigator testified that he recovered a .25-caliber cartridge case underneath a couch

cushion, and Dr. Chira, a medical examiner, testified that Irving had a single contact gunshot

wound above her right forehead. Defendant further stated that he and Niles removed numerous

items from the apartment, including a television, VCR, a brown suitcase filled with coins, and a

jar of coins, and took the stolen items to the auto shop, where defendant sold the television and

VCR to Minter. Parks testified that these were some of the items missing from the apartment,

and Minter testified that on the date of the murder defendant and Niles came into the auto shop

and sold him a VCR. Minter saw that Niles had a briefcase and coins with him.

¶ 46   Defendant argues that his inculpatory statements were involuntary, that he was “merely

parroting” what the police wanted him to say, and that Orange had credibility issues due to his

own pending criminal case and his inability to identify defendant in court. He further argues that

Niles’s statement that only himself and King were present for the offense corroborates Orange’s

physical description of the men he saw that day in Irving’s backyard. However, “[a] ‘free-

standing’ claim of innocence means that the newly discovered evidence being relied upon ‘is not

                                               - 27 -
1-16-1067


being used to supplement an assertion of a constitutional violation with respect to [the] trial.’ ”

People v. Hobley, 182 Ill. 2d 404, 443-44 (1998). Defendant describes his claim that his

confession was false and involuntary as “consistent and long-standing.” The alleged

involuntariness of defendant’s statements is not newly discovered, material, and noncumulative

or of such conclusive character that it would probably change the result on retrial.

¶ 47   Niles’s affidavit, even taken as true, with all its vagueness and uncertainty and in light of

the evidence adduced at trial, is not of such conclusive character as would probably change the

result on retrial. As demonstrated above, the affidavit “merely adds conflicting evidence to the

evidence adduced at the trial.” See Sanders, 2016 IL 118123, ¶ 52. Thus, defendant has “failed to

carry his burden to make a substantial showing of a claim of actual innocence.” Id. ¶ 55.

¶ 48                                    III. CONCLUSION

¶ 49   For the reasons set forth above, we affirm the judgment of the circuit court of Cook County.

¶ 50   Affirmed.

¶ 51   Presiding Justice Ellis, dissenting:

¶ 52   I agree with most of the majority’s findings: Lino Niles’s affidavit is new, material, and

non-cumulative evidence of defendant’s innocence. But I would go one step further and hold that

Niles’s affidavit, taken as true, is also conclusive evidence. If we believe Niles—and at this stage

we must—defendant did not commit or aid any of the crimes that sent him to prison; Niles and

Curtis King committed those crimes without defendant’s help. Defendant should be given leave

to file his petition, so that an attorney can argue for an evidentiary hearing on his innocence,

where the credibility and strength of Niles’s assertions can be properly evaluated by a judge.

¶ 53   The majority and I fundamentally disagree about the correct procedure for evaluating an

innocence claim at the initial stage of a post-conviction petition. The disagreement turns on this
                                                - 28 -
1-16-1067


question: What does it mean to take an affidavit as true? Do we merely assume that the affiant

would testify consistently with the affidavit at a new trial? Or must we assume that a reasonable

juror, hearing the affiant’s testimony at a new trial, would believe it—which is just to say, take it

as true?

¶ 54   On the majority’s approach, we simply assume that the affiant would testify at a new trial

as he did in his affidavit. We then weigh that new evidence (of innocence) against the contrary

evidence (of guilt) presented at the original trial, and decide which evidence a reasonable juror

would likely believe. Weighing the evidence here, the majority finds that the evidence of guilt

offered at trial was “overwhelming,” and thus the new evidence presented in Niles’s affidavit

probably would not have changed the verdict. It is in this sense that the majority says Niles’s

affidavit is not “conclusive.”

¶ 55   For reasons I have explained elsewhere, this procedure of weighing the evidence is

inappropriate at the initial stage of a post-conviction proceeding. See, e.g., People v. Brown,

2017 IL App (1st) 150132, ¶¶ 100-113 (Ellis, J., dissenting). My dissent in Brown did not

persuade the majority, but the supreme court granted Brown leave to appeal, at which stage the

State conceded that Brown was entitled to a second-stage post-conviction hearing. The supreme

court thus ordered us to vacate our decision and remand to the trial court to advance his claims

for a second-stage hearing. See People v. Brown, No. 123252, 2019 WL 323891, at *1 (Ill. Jan.

24, 2019).

¶ 56   I realize that no precedential value can be gleaned from a supervisory order from our

supreme court, based on a party’s concession. But it’s at least notable that the State didn’t even

try to defend the majority’s decision in Brown. In any event, I will reiterate what, in my opinion,



                                                - 29 -
1-16-1067


is the proper review of a successive post-conviction petition arguing actual innocence at the

leave-to-file stage.

¶ 57    At this initial stage, we are required to accept “[a]ll well-pleaded factual allegations”—

including those set forth in Niles’s affidavit—as true. People v. Sanders, 2016 IL 118123, ¶ 42.

If taking Niles’s affidavit testimony as true means anything at all, it must mean that a juror,

hearing from Niles at a hypothetical retrial, would believe his testimony. (To “believe” just

means “to accept something as true, genuine, or real.” Merriam-Webster Online Dictionary,

https://www.merriam-webster.com/ dictionary/believe (last visited, June 3, 2019)). We then ask

whether it is more likely than not that no reasonable juror, hearing and believing this evidence,

alongside all the other evidence presented at trial, could convict defendant. People v. Edwards,

2012 IL 111711, ¶ 24.

¶ 58    The answer to that question here is clear. Defendant was convicted of home invasion,

armed robbery, and the first-degree murder of Susie Irving. The State’s theory at trial was that

defendant, Niles, and King broke into Irving’s apartment to steal money and other valuables. To

their surprise, Irving was home at the time, and Niles shot her in furtherance of the planned

crimes. Defendant, having joined in the plan to rob Irving, was thus accountable for her murder.

¶ 59    In his affidavit, Niles now attests that he and King were “the only two involved” in these

crimes. Defendant “had absolutely no involvement whatsoever.” Niles “lied to the police” when

he told them that defendant “was with me when I did the murder-home invasion-armed robbery.”

(Niles’s reported reasons for lying need not concern us at this stage.) Niles sought defendant’s

help only after committing these crimes, when he asked defendant for “his help in selling some

stuff,” namely, the items he had stolen from Irving.



                                               - 30 -
1-16-1067


¶ 60    If a juror believed Niles’s affidavit testimony, that juror could only believe that defendant

did not set foot in Irving’s apartment with Niles and King, and did not assist them in any way,

either before or during their crimes. A reasonable juror could not convict defendant of home

invasion, armed robbery, or first-degree murder in that scenario, either on a theory of direct

liability or accountability.

¶ 61    The majority does not assume that a reasonable juror would believe Niles. Instead, the

majority merely assumes that Niles would testify consistently with his affidavit. The majority

then weighs the evidence from Niles against the evidence at trial implicating defendant and

determines that a reasonable juror would probably not believe Niles, in light of the other

evidence.

¶ 62    That, in my view, is an incorrect analysis. The majority is not supposed to merely assume

that Niles would testify as he did in his affidavit; the majority is supposed to take the substance

of that affidavit testimony as true—meaning the jury would believe it—and then determine

whether a reasonable juror could still vote to convict. In concluding that a jury would probably

not believe the new evidence, because it is outweighed by the evidence of guilt, the majority

makes two errors that go hand-in-hand. First, the majority does not take “[a]ll well-pleaded

factual allegations as true.” Sanders, 2016 IL 118123, ¶ 42. Second, in deciding not to believe

certain well-pleaded factual allegations, the majority implicitly, if not explicitly, makes its own

credibility determinations. And that is something a court may not do at the first stages of a post-

conviction proceeding, before an evidentiary hearing has been held. Id.

¶ 63    For an illustration of the correct analysis, in my view, look no further than Schlup v.

Delo, 513 U.S. 298 (1995), the case that our supreme court cited for the adoption of its test for

leave to file a successive petition alleging actual innocence. See Edwards, 2012 IL 111711, ¶ 24.

                                                - 31 -
1-16-1067


Schlup was convicted of murdering another prison inmate. Schlup, 513 U.S. at 301-02. The

State’s case was based on testimony by two corrections officers who witnessed the killing. Id. at

302. In his federal habeas petition, Schlup presented new evidence that another guard saw him

elsewhere in the prison right around the time of the murder, and statements of multiple

eyewitnesses who swore that Schlup did not commit the crime. Id. at 307-10. The lower courts

denied Schlup’s petition, but the Supreme Court reversed.

¶ 64   In his analysis of the lower courts’ errors, Justice Stevens isolated a key inquiry that the

lower courts had misunderstood. As he explained, “[t]hose new statements may, of course, be

unreliable. But if they are true *** it surely cannot be said that a juror, conscientiously following

the judge’s instructions requiring proof beyond a reasonable doubt, would vote to convict.”

(Emphases added.) Id. at 331. For that reason, the affidavits, if believed, would make a sufficient

“showing of innocence” for Schlup’s claim to prevail. See id. And as I explain in more detail

below, it is that test—for the legal sufficiency of an actual-innocence claim—that our supreme

court adopted from Schlup as the test for leave to file. See Edwards, 2012 IL 111711, ¶ 24;

Sanders, 2016 IL 118123, ¶¶ 32, 37, 42.

¶ 65   In short, the Supreme Court looked at the new affidavits and reasoned that, if they were

true—if the jury believed them—no juror could convict Schlup. My position is consistent with

the Supreme Court’s analysis, as I apply the same inquiry as Justice Stevens. And that inquiry

yields the same conclusion in this case, for much the same reasons: No juror could convict

defendant if the juror believed that he was not even present when Niles and King broke into

Irving’s apartment and killed her.

¶ 66   Although the basis for the Supreme Court’s reversal in Schlup was the lower courts’ use

of an incorrect legal standard, the Court’s analysis made clear that neither the district court nor

                                                - 32 -
1-16-1067


the appellate-court majority had grasped what it means to take the new affidavits as true. See

Schlup, 513 U.S. at 330-32. The flaws in both courts’ reasoning, as pointed out by Justice

Stevens, require close scrutiny. The majority’s analysis here combines elements of both.

¶ 67   The district judge rejected Schlup’s innocence claim without a hearing, after finding that

the new affidavits, on their face, were not persuasive enough to overcome the trial testimony of

the two prison guards—in part because the affidavits came years later, and in part because many

of them came from prison inmates. Id. at 309 n.19. As the Eighth Circuit would later recognize,

the district court never asked whether the affidavits would establish Schlup’s innocence if they

were believed. Schlup v. Delo, 11 F.3d 738, 741 (8th Cir. 1993). The district court immediately

threw the affidavits into the mix with the trial evidence, asked whether they would be enough to

change the verdict, and concluded that they wouldn’t, precisely because, in the district court’s

first-blush view, the jury would not believe them. (The district court later changed its mind, and

found the affiants credible, after they testified at a hearing on remand. Schlup v. Delo, 912 F.

Supp. 448, 450-55 (E.D. Mo. 1995).).

¶ 68   Like the district court in Schlup, the majority here weighs the new evidence of innocence

against the old evidence of guilt, and concludes that a jury would not believe the new evidence.

That procedure, as I have explained, does not take the new evidence as true.

¶ 69   What’s more, it is also a procedure that Illinois courts are flatly prohibited from applying

at the pleading stages, before an evidentiary hearing has been held. Sanders, 2016 IL 118123, ¶¶

37, 42. In fact, our supreme court explicitly held in Sanders that Illinois courts differ from

federal habeas courts in this respect: We have no discretion to “effectively assess the credibility

of witnesses and affiants by judging the reliability of their statements” before holding a hearing,

even if, as the State pointed out, Schlup itself allows federal habeas courts to exercise a limited

                                                - 33 -
1-16-1067


discretion in this regard. Id. ¶¶ 32, 37; see Schlup, 513 U.S. at 332. And this difference makes the

majority’s procedure of weighing the evidence at the leave-to-file stage doubly problematic.

¶ 70   A divided panel of the Eighth Circuit affirmed the denial of Schlup’s petition. Schlup, 11

F.3d 738. The panel majority concluded that even assuming the affidavits were credible, they

merely created a conflict in the evidence—a credibility contest between the old and the new

witnesses—and for that reason failed to decisively refute the two prison guards’ trial testimony.

Id. at 741. Thus, the affidavits fell short of truly establishing Schlup’s innocence.

¶ 71   Although the Eighth Circuit majority purported to take the affidavits as reliable, it failed

to assume that the jury would believe what they asserted over the conflicting evidence of guilt.

As Justice Stevens pointed out, the Eighth Circuit majority was really saying, in so many words,

that Schlup’s new evidence may have helped him raise a reasonable doubt about his guilt, but did

not fully exonerate him, because the State still presented evidence that, if believed, was sufficient

to convict him. Schlup, 513 U.S. at 331. That analysis confused the actual-innocence standard

with the reasonable-doubt standard. Id. at 330-31; see Jackson v. Virginia, 443 U.S. 307 (1979).

On the actual-innocence standard, the question is whether the petitioner has presented evidence

that, if believed, would suffice to show his innocence. And if the petitioner has presented

sufficient evidence of innocence, in this sense, it is immaterial that the State had also presented

sufficient evidence of guilt—since we presume, for purposes of this inquiry, that the jury will

believe the new evidence of innocence. Schlup, 513 U.S. at 331.

¶ 72   The majority here makes the same mistake when it finds that “Niles’s affidavit merely

conflicts with the testimony of the State’s witnesses” and other inculpatory evidence, and thus

that defendant’s arguments “essentially challenge the sufficiency of evidence,” but do not totally

vindicate or exonerate him. But there can be no doubt that Niles’s affidavit, if believed, would

                                                - 34 -
1-16-1067


exonerate defendant: Niles, the admitted shooter, attests that defendant was not present for, and

had no hand in committing or assisting, his crimes.

¶ 73   So Niles’s affidavit does not “merely conflict with” the inculpatory trial evidence—if

Niles is telling the truth, as we presume at this stage, his affidavit overcomes the inculpatory trial

evidence.

¶ 74   All newly discovered exculpatory evidence will “conflict” with the evidence that led to a

defendant’s conviction. If a “mere conflict” between the evidence of innocence and the evidence

of guilt is not enough, such that a mere contradiction between the old and the new evidence can

derail an actual-innocence petition, then no newly discovered evidence would ever be enough.

Our post-conviction proceedings for actual-innocence claims would be a meaningless exercise.

The conflict between Niles’s exculpatory testimony and the inculpatory evidence offered at trial

is not a reason to reject defendant’s innocence claim—it is a reason to give that claim a fair and

complete airing.

¶ 75   When all was said and done in the Schlup proceedings, it was the dissenting judge in the

Eighth Circuit whose views prevailed in the Supreme Court. Because the affiants swore, on

personal knowledge, that Schlup did not commit the murder, and was not even present at the

scene, the dissent concluded that “if [a jury] were to credit the new evidence, it would have no

choice but to acquit.” Schlup, 11 F.3d at 749 n.8 (Heaney, J., dissenting); see Schlup, 513 U.S. at

331. Thus, the new affidavits “would satisfy the actual innocence standard”—provided, that is,

that their claims “were to stand up in an evidentiary hearing,” which the dissenting judge would

have granted. Schlup, 11 F.3d at 751 (Heaney, J., dissenting).

¶ 76   My view exactly—of Schlup, and of this case, too. Simply summarized, my position is

consistent with that of the dissenting appellate judge in Schlup whose views prevailed in the high

                                                - 35 -
1-16-1067


court on the question of how to initially construe a claim of actual innocence: Ask whether the

new affidavit testimony would more likely than not exonerate the defendant if a factfinder

believed it, and if the answer is yes, advance the cause to an evidentiary hearing. At that third

stage in Illinois, the trial court hears from the affiant and makes its own independent judgment of

whether that testimony is worthy of belief, taking into account all the tools the court typically

employs in determining credibility, including the conflicting evidence of guilt from the original

trial.

¶ 77     The majority’s analysis, in contrast, makes that credibility prediction for the third-stage

judge. It does not assume that a factfinder would believe the substance of the affiant’s testimony;

it merely lumps in that new testimony with the previous trial testimony and determines, at the

first stage, that a factfinder would more likely than not reject that new evidence and embrace the

old. That approach, in my view, is premature and is not faithful to the notion that we take the

newly proffered evidence as true and forgo credibility determinations at the pleading stage.

¶ 78                                               II

¶ 79     The majority also rejects Niles’s affidavit for two more reasons. First, Niles does not

explicitly state that he would testify at a retrial. There is no basis for imposing this formalistic

requirement on the affidavit of an incarcerated and unrepresented affiant. It should be enough

that Niles signed his affidavit under penalty of perjury.

¶ 80     Second, the majority says that Niles’s affidavit “does not exonerate defendant,” because

Niles “does not unequivocally state that he and King robbed Irving’s apartment and murdered

her or that defendant committed no crimes related to the murder of Irving.”

¶ 81     But that is what Niles says: Defendant was not with him when he (and King) robbed and

murdered Irving, and defendant did not participate in these crimes in any way. True, defendant

                                                 - 36 -
1-16-1067


did help Niles sell some of the proceeds after the robbery. But even if defendant knew how Niles

had acquired those items, he still would not be accountable for any of the crimes that Niles and

King had committed without him.

¶ 82   To be accountable, defendant had to intentionally help Niles and King plan or commit

their crimes “either before or during the commission of the offense[s].” (Emphasis added.) 720

ILCS 5/5-2(c) (West 2016). But Niles says that defendant did not assist him in any way until

after Niles and King had robbed and murdered Irving. If that is true, defendant cannot be held

accountable for their crimes; “at best,” he might be an accessory after the fact. 1 John F. Decker,

Illinois Criminal Law: A Survey of Crimes and Defenses 172 (4th ed. 2006); see People v.

Dennis, 181 Ill. 2d 87, 104 (1998) (one who “forms the intent to facilitate an escape only after

[the offense] has occurred” may be accessory after the fact, but not accountable for underlying

crime); People v. Taylor, 186 Ill. 2d 439, 448 (1999) (same).

¶ 83   Thus, if Niles’s affidavit is true, defendant is not accountable for the crimes committed

by Niles and King, and he certainly cannot be guilty on a theory of direct liability if he was not

even present when those crimes were committed. In short, Niles’s affidavit, taken as true, fully

exonerates defendant.

¶ 84   There is an elephant in the room that complicates this issue: defendant’s confession. He

confessed to participating in the home invasion and armed robbery that led to Niles’s murder of

Irving. And that is surely a principal reason why the majority finds that a reasonable juror

probably would not believe Niles. A defendant’s confession, after all, “is the most powerful

piece of evidence the State can offer, and its effect on a jury is incalculable.” People v. Simpson,

2015 IL 116512, ¶ 36. But these are considerations for the evidentiary stage, not the leave-to-file



                                               - 37 -
1-16-1067


stage. Whatever weight defendant’s confession may ultimately deserve, it is not a license to

reject Niles’s affidavit as per se incredible, without so much as a hearing on its possible merits.

¶ 85   However powerful a defendant’s confession may be, as a general matter, we cannot just

automatically assume, at the initial pleading stage, that it has to be true, even though an affiant

with personal knowledge of the underlying facts swears, in effect, that it is false. Here, Niles’s

affidavit, taken as true, clearly implies that defendant falsely confessed.

¶ 86   And defendant’s pro se petition, liberally construed, at least arguably asserts the same:

The police, he says, “g[o]t this petitioner to make a confession, when in fact knowing he had no

confession to give.” Indeed, since the very start of this case, beginning with his pre-trial motion

to suppress statements, defendant has consistently alleged that his confession was physically

coerced and thus involuntary. (Not to mention his allegations that it was elicited by means of an

end-run around Miranda, in particular, the question-first, warn-later, question-again technique

prohibited by Missouri v. Seibert, 542 U.S. 600 (2004).)

¶ 87   These constitutional claims are not before us in this appeal, and thus do not provide

independent grounds for granting defendant relief. But in these circumstances, defendant at least

deserves a chance to have appointed counsel make the argument that Niles’s affidavit is worthy

of belief—and thus, by implication, that defendant’s oft-challenged confession is not.

¶ 88   To be clear, I am not saying that a fact-finder would or should believe Niles’s new

testimony over defendant’s confession. But I am not willing to say the opposite, either. Not at

this stage, anyway. My point is simply that a fact-finder who believed Niles’s testimony could

find—indeed, would have to find—that defendant’s confession was false and unreliable. A fact-

finder will thus have to weigh the credibility of Niles’s assertions against the credibility of

defendant’s confession. And that process requires an evidentiary hearing, so that Niles, the

                                                - 38 -
1-16-1067


admitted shooter, can testify about the crimes; and defendant, if he chooses, can testify to any

circumstances of his confession that, in conjunction with Niles’s testimony, might lead a

reasonable fact-finder to conclude that his confession was false. See Crane v. Kentucky, 476 U.S.

683, 688 (1986); People v. Jefferson, 184 Ill. 2d 486, 498 (1998) (both holding that after

confession found voluntary, as threshold legal matter, fact-finder may disregard it as unworthy of

belief, given circumstances in which it was made)

¶ 89   Defendant, to be sure, would have an uphill climb at a third-stage hearing. It would be no

small task to show that a reasonable juror would likely believe Niles’s assertions over

defendant’s confession. And if he cannot make that showing, after a hearing, defendant will not

be entitled to a new trial. I express no view about his prospects for showing that such relief is

warranted. But if Niles’s affidavit is true, defendant is innocent of these crimes, his confession

notwithstanding. That is all he needs to show at the initial pleading stage. I would grant leave to

file, allow counsel to make the case for believing Niles, and let the chips fall where they may.




                                               - 39 -